Citation Nr: 9921993	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1955 to 
April 1957.  

This appeal arises from a July 1998 rating action of the 
Columbia, South Carolina, regional office (RO).  By that 
decision, the RO denied service connection for a duodenal 
ulcer on the basis that the claim was not well grounded.  


FINDING OF FACT

The record contains no competent evidence associating any 
duodenal ulcer that the veteran may have to his active 
military duty.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a duodenal 
ulcer is not well grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's service medical records are unavailable.  In a 
case where a claimant's service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet.App. 83, 85 
(1992).  

Case law does not establish a heightened 
"benefit-of-the-doubt," only a heightened duty of the Board 
to consider the applicability of the benefit-of-the-doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet.App. 64 (1995).  See 
also Garelo v. Derwinski, 2 Vet.App. 619 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (when a veteran's service 
medical records are lost or destroyed, VA has a duty to 
advise the veteran of alternative methods to assist him in 
supporting his claim).  Similarly, the law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet.App. 46 
(1996).

A review of the claims folder in the present case reveals 
that the RO has made several attempts to obtain the veteran's 
service medical records as well as pertinent reports from 
alternative sources.  For example, the RO contacted the 
National Personnel Records Center (NPRC) on several occasions 
to retrieve from this facility any available service medical 
records.  The NPRC consistently responded that the records 
were not on file.  

The RO also contacted the veteran to inform him of the need 
to obtain relevant information from alternative sources.  
Specifically, in a June 1998 letter, the RO notified the 
veteran that the service department was unable to locate his 
service medical records and that "all other means 
available" to the Department of Veterans Affairs (VA) to 
retrieve these documents were exhausted.  Additionally, the 
RO informed the veteran that, "[a]lthough VA will do all it 
can to assist a claimant in establishing entitlement to 
benefits and to make a thorough and complete effort to get 
the veteran's records, the ultimate responsibility for 
furnishing evidence needed to perfect the claim rests with 
the claimant."  Consequently, the RO gave the veteran an 
opportunity to furnish any service records, or other 
evidence, in support of his claim.  In particular, the RO 
explained to the veteran that, if he did not have his service 
medical records in his possession, the agency would attempt 
to contact his separation point if he would provide the name 
and location of the facility where he separated, as well as 
the complete designation for the unit to which he had been 
assigned immediately before his separation.  

In July 1998, the veteran responded that he was forwarding to 
the RO all of the "government records" which he had in his 
possession at that time.  An August 1998 notation which was 
handwritten on this letter (presumably by VA personnel) 
indicates that no records were attached.  

In an administrative decision dated on the same day as the 
RO's June 1998 letter to the veteran, the agency determined 
that his service medical records were unavailable.  In 
rendering this decision, the RO considered relevant evidence, 
including the veteran's initial application which was 
received in January 1998, the 1998 letter to him in which the 
agency requested any service medical records in his 
possession, and a 1998 benefit delivery network printout 
showing that no service medical records were located at the 
VA Service Medical Record Center.  The RO determined that all 
efforts to obtain service department information (i.e., 
service medical records) from all possible sources had been 
exhausted.  

Additionally, the Board notes that, following receipt of the 
veteran's claim for service connection for a duodenal ulcer 
in January 1998, the RO assisted the veteran in obtaining 
records of pertinent post-service treatment.  Furthermore, 
the veteran presented testimony at a personal hearing 
conducted in January 1999 before a hearing officer at the RO.  
Also, in September 1998, the veteran submitted a relevant lay 
statement from his wife. 

Turning to the veteran's claim, the Board notes that the 
threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he developed a duodenal ulcer during his active military 
duty.  Specifically, at the January 1999 personal hearing, 
the veteran testified that he first began to experience 
gastrointestinal symptoms in the latter part of 1956 and that 
a military physician informed him at that time that, based 
upon his description of his symptoms, "it seemed possible 
and probable that . . . [he] had an ulcer."  Hearing 
transcript (T.) at 2-3, 10.  According to the veteran's 
testimony, he was given medication, although he could not 
remember the exact name.  T. at 2.  The veteran also 
testified that he continued to receive follow-up treatment 
(including medication and diet modification) for these 
symptoms from 1956 until his discharge.  T. at 3.  

The veteran further testified that, following discharge, he 
first received gastrointestinal treatment approximately three 
to four months after his separation from service (although he 
continued to experience pain from his date of discharge until 
that first post-service treatment session).  T. at 4.  
According to the veteran's testimony, the physician who first 
treated him after his discharge stated (based upon the 
veteran's description of his symptoms) that "it sound[s] 
like . . . [the veteran] had . . . [an] ulcer problem in . . 
. [his] stomach."  T. at 4.  The physician prescribed 
medication, and the veteran also "watched what . . . [he] 
ate."  T. at 4.  

Although the veteran testified that he was initially 
hospitalized in 1958 at a private hospital, he also explained 
that records of this hospitalization were not available.  
T. at 4-5.  Additionally, the veteran testified that the 
records of treatment from a private physician (who informed 
him, based on an interpretation of x-ray reports, that he had 
a duodenal ulcer) following discharge from this 1958 
hospitalization were also not available.  T. at 5-7, 10.  
According to the veteran's testimony, during a February 1961 
hospitalization for problems with ulcer scars, the veteran 
was informed that he would "probably have problems with 
[ulcer scars] [for] the rest of . . . [his] life."  T. at 6.  
The veteran testified that he continued to experience 
problems resulting from a duodenal ulcer.  T. at 10.  He 
cited the continued need to take medication for "some small 
problems with . . . [his] stomach."  T. at 10.  

In support of these contentions, the veteran also submitted, 
in September 1998, a statement from his wife.  In this 
letter, the veteran's wife explained that she had been 
married to the veteran for 45 years, that she was stationed 
with him in Texas between 1955 and 1957, and that she 
remembered his visiting the Dispensary "several times for 
his stomach" and bringing home medication to take for his 
stomach problems.  The veteran's wife also attested to his 
post-service treatment.  

The veteran was discharged from active duty in April 1957.  
According to the post-service medical records which have been 
obtained and associated with the claims folder, in August 
1957, the veteran sought treatment for epigastric pain.  
Medication was prescribed.  

Private medical records dated in May 1961 indicate that the 
veteran was hospitalized for complaints of some pain and 
burning sensations in his upper abdomen.  According to the 
report of this hospitalization, which is only partially 
legible, the veteran reported on admission that he had had a 
duodenal ulcer "[sev]eral years ago" which had healed.  
X-rays showed "[de]formity of [the] duodenum cap."  
According to the report of the X-rays taken of the veteran's 
upper gastrointestinal tract, there was no evidence of 
ulceration or other organic lesion in the stomach; the 
duodenal bulb was markedly and persistently deformed, 
contracted, and slightly tender on palpation; and there was 
questionable evidence of a small ulcer crater at the apex of 
the bulb.  The X-ray report includes an impression of 
probable duodenal ulcer.  Additionally, the "marked 
deformity of the bulb . . . [was] thought to be due in great 
part to a duodenal ulcer, which was demonstrated in 1958 with 
resulting scarring and deformity."  The hospitalization 
report includes a diagnosis of a duodenal ulcer.  In an 
undated medical record which was received at the same time as 
the May 1961 hospitalization report, the veteran explained 
that his medical history was negative except for a duodenal 
ulcer several years ago in 1958.  

Thereafter, in November 1963, the veteran sought private 
medical treatment for complaints of diarrhea and nausea for 
one month from the same private physician who had treated him 
in August 1957.  Previous X-rays were thought to have been 
negative.  Due to bile in his urine, the veteran was referred 
to another private physician.  According to a letter dated 
several days later, this second private physician explained 
that he had interviewed and examined the veteran.  The 
physician noted that the veteran had complained of diarrhea 
as well as associated nausea and vomiting for the previous 
six weeks.  Although previous gallbladder and upper 
gastrointestinal X-rays taken were reported to have been 
normal, the physician stated that he had reviewed these films 
and found them to show a slight duodenal deformity which 
"probably result[ed] . . . from a duodenal ulcer that was 
diagnosed in 1957."  

Physical examination demonstrated no fever, no jaundice, no 
enlarged or tender liver, a negative proctosigmoidoscopic 
(except for moderate spasm), a weight of 216 pounds (normal 
being about 218 to 220), a trace of albumin in the veteran's 
urine, and a slightly reddish color on Icto-test (which the 
physician stated was within normal limits).  The veteran's 
stool was negative for occult blood, ova, or parasites.  The 
physician concluded that the veteran's general physical 
examination was "completely within normal limits."  
Additionally, the physician expressed his opinion that the 
fact that the veteran had taken "a good bit" of Maalox on 
his own may have had "something to do with continuing . . . 
irritable colon syndrome" (which may have begun as a viral 
enteritis and which appeared to have stopped).  The physician 
did not find evidence of organic colitis or hepatitis.  

An October 1964 outpatient treatment note from the first 
private physician who had examined the veteran following his 
discharge from active military duty indicated that the 
veteran had been hospitalized for "urinary sugar and [a] 
return of [his] GI [gastrointestinal] complaint" and that an 
inpatient diagnosis of duodenal ulcer had been made.  A 
notation made by this private physician almost three weeks 
later indicated that the veteran was "doing ok."  An 
additional record from a private medical facility shows that, 
in June 1966, the veteran underwent a gastric resection.  

The Board acknowledges the veteran's contentions that he 
incurred a duodenal ulcer during his active military duty and 
that he continued since that time to experience symptoms from 
this disability.  Additionally, the Board has considered the 
veteran's wife's September 1998 letter in which she explained 
that she remembered that the veteran visited the Dispensary 
several times during service for stomach problems.  

According to post-service medical records, the first clinical 
evidence of a duodenal ulcer is dated in May 1961 
(approximately four years after the veteran's separation from 
active military duty), when this disability was diagnosed 
based on X-rays taken during a hospitalization.  
Significantly, however, the claims folder does not contain 
competent medical evidence attributing any duodenal ulcer to 
his active military duty.  The Board acknowledges that the 
report of the X-rays taken of the veteran's upper 
gastrointestinal tract during the May 1961 hospitalization 
include the conclusion that the "marked deformity of the 
[duodenal] bulb . . . [was] thought to be due in great part 
to a duodenal ulcer, which was demonstrated in 1958 with 
resulting scarring and deformity."  Significantly, however, 
this conclusion appears to have been based upon the veteran's 
own statement that he had had a duodenal ulcer several years 
prior to the 1961 hospitalization (and, specifically, in 
1958).  See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Additionally, the Board notes that, in the November 1963 
letter, a private physician who had examined the veteran 
noted that he had reviewed upper gastrointestinal X-rays 
previously taken and that he found these films to show a 
slight duodenal deformity which "probably result[ed] . . . 
from a duodenal ulcer that was diagnosed in 1957."  
Significantly, however, a review of this letter discloses 
that the physician had not previously examined the veteran 
prior to the November 1963 session.  Moreover, the physician 
did not state that he had reviewed any of the veteran's 
medical records, except for the X-rays taken at a hospital in 
Varnville.  The Board concludes, therefore, that the 
physician's conclusion that the veteran had had a duodenal 
ulcer in 1957 was based on the veteran's own statements 
regarding his medical history.  See Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406 (1995).

Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that any duodenal ulcer is traceable 
to military service, either having its onset during service 
or as the product of continued symptoms since service.  
Consequently, the veteran's claim of service connection for a 
duodenal ulcer must be found to be not well grounded.  
Caluza, supra.  


ORDER

Service connection for a duodenal ulcer is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

